DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 2015/0154164).

As to claim 1, Goldstein discloses a system comprising: 
a memory device for storing program code; and at least one hardware processor operatively coupled to the memory device and configured to execute program code stored on the memory device to (¶0370): 
generate one or more process trees based on one or more processes associated with one or more change events within a cluster computing system (¶0298); 
perform mutation event detection by comparing a root of each of the one or more process trees with one or more external commands (¶0297); and 
generate a mutation event report based on the comparison (¶0322).

As to claim 2, Goldstein discloses the system of claim 1, further comprising: a database in communication with the at least one processor device and configured to store the one or more change events; and an application programming interface (API) server in communication with the at least one hardware processor (¶0111 & ¶0297).

As to claim 3, Goldstein discloses the system of claim 2, wherein the at least one hardware processor is further configured to execute program code stored on the memory device to: collect the one or more change events from a database; and obtain the one or more external commands using an application programming interface (API) server (¶0111 & ¶0297).
 
As to claim 4, Goldstein discloses the system of claim 1, wherein: the cluster computing system includes one or more containers; the at least one hardware processor is further configured to collect the one or more change events from the one or more containers; and the one or more external commands are executed by a container platform (¶0327).

As to claim 5, Goldstein discloses the system of claim 1, wherein the one or more external commands include one or more probe commands (¶0095).

As to claim 7, Goldstein discloses the system of claim 1, wherein the at least one hardware processor is further configured to transmit the mutation event report to one or more computing devices (¶0365).

As to claim 9, Goldstein discloses a computer-implemented method, comprising: 

performing mutation event detection by comparing a root of each of the one or more process trees with one or more external commands (¶0297); and 
generating a mutation event report based on the comparison (¶0322).

As to claim 10, Goldstein discloses the method of claim 9, further comprising: collecting the one or more change events; and obtaining the one or more external commands (¶0297).

As to claim 11, Goldstein discloses the method of claim 10, wherein: the cluster computing system includes one or more containers; collecting the one or more change events further includes collecting the one or more change events from the one or more containers; and the one or more external commands are executed by a container platform (¶0327).

As to claim 12, Goldstein discloses the method of claim 9, wherein the one or more external commands include one or more probe commands (¶0095).

As to claim 14, Goldstein discloses the method of claim 9, further comprising transmitting the mutation event report to one or more computing devices (¶0365).

As to claim 15, Goldstein discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: 

performing mutation event detection by comparing a root of each of the one or more process trees with one or more external commands (¶0297); and 
generating a mutation event report based on the comparison (¶0322).

As to claim 16, Goldstein discloses the computer program product of claim 15, wherein the method further includes: collecting the one or more change events; and obtaining the one or more external commands (¶0297).

As to claim 17, Goldstein discloses the computer program product of claim 16, wherein: the cluster computing system includes one or more containers; collecting the one or more change events further includes collecting the one or more change events from the one or more containers; and the one or more external commands are executed by a container platform (¶0327).

As to claim 18, Goldstein discloses the computer program product of claim 15, wherein the one or more external commands include one or more probe commands (¶0095).

As to claim 20, Goldstein discloses the computer program product of claim 15, wherein the method further includes transmitting the mutation event report to one or more computing devices (¶0365).

Allowable Subject Matter
Claims 6, 8, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grundwald (US 8,589,447)  discloses performing a tree metadata scan of a given image, the storage server compares each data container in the given image to a corresponding data container in a prior image (from the chronological order) to identify any non-identical data blocks (i.e., blocks that are not common between the data containers of the two images) in each data container. The metadata scanner then generates metadata only for the non-identical data blocks in each data container and skips metadata generation for any remaining data blocks (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES EHNE/               Primary Examiner, Art Unit 2113